Exhibit 10.1

July 2, 2007

Mr. Jon Diamond

Chief Executive Officer

ARTISTdirect, Inc.

1601 Cloverfield Blvd.

Suite 400 South

Santa Monica, CA 90404-4082

Dear Jon,

This letter will confirm the discussions we have had concerning my providing
consulting services to ARTISTdirect, Inc. (the “Company”).

1.             Scope of Services.  You have requested my assistance primarily in
two areas: internal financial reporting and evaluation and analysis of the
Company’s capital structure. Specifically, I will review the current internal
accounting and reporting activities and recommend additions/deletions or
modifications as is deemed appropriate.  Also, I will provide advisory services
in connection with discussions held with the Company’s lenders and Investors. 
During this engagement, I will take instructions from you and/or the Board of
Directors or other parties you or the Board may designate regarding my
assignment and the scope of the work, including additional tasks that may be
assigned to me from time to time.

2.             Term.  Subject to Section 5, services will commence July 2, 2007
and may be terminated at any time with thirty days written notification from you
or the Board of Directors.  I understand that this engagement will require a
substantial time commitment and therefore agree not to accept a major new client
or undertake a significant new project during the term of this assignment. 
However, as I am sure the Company understands, I am active as a consultant and
investor and therefore have existing clients and projects which will
periodically require my time and physical presence.  Therefore, I am unable to
serve in a full time capacity during this engagement but will make myself
available as needed to the extent possible within these constraints. I do
understand that in the event that the Company engages in a significant
transaction or capital restructuring that the Company’s demands will likely
increase and timing will become important.  I assure you that I will dedicate my
efforts to accomplish the Company’s goals.

3.             Compensation.  A monthly retainer of $25,000, payable at the
first of each month for which services are to be provided.  In the event this
engagement is terminated, any unearned portion of the retainer will be promptly
reimbursed to the Company.


--------------------------------------------------------------------------------


4.             Other Expenses.  In addition to the monthly retainer referred to
above, all reasonable and necessary out of pocket expenses will be reimbursed
when invoiced with supporting documentation.  Your prior approval will be
solicited before any individual expense in excess of $150 is incurred.

5.             Nondisclosure, Non-Solicitation and Noncompetition Agreement.  I
understand that the Company will provide a nondisclosure, non-solicitation and
noncompetition agreement to me and I understand that this engagement will not
commence until such agreement is fully executed.

6.             Liability. With regard to the services that I will perform
pursuant to this letter, I shall not be liable to the Company, or to anyone who
may claim any right due to any relationship with the Company, for any acts or
omissions in the performance of my services, except when said acts or omissions
of mine are due to my willful misconduct or gross negligence.  The Company shall
hold me harmless from any reasonable obligations, costs, claims, judgments,
attorney’s fees, and/or attachments arising from or growing out of the services
rendered to the Company or in any way connected with the rendering of such
services, except when the same shall arise due to my willful misconduct or gross
negligence.  This paragraph shall not apply to any breach by me of the
Nondisclosure, Non-Solicitation and Noncompetition Agreement dated July 2, 2007.

Jon, an invoice for the initial month of services is attached for your approval
and processing.  Please let me know as soon as possible if this letter does not
conform to your understanding of our arrangement or if there are any changes
that you would like incorporated into this letter.

I look forward to working with you and the other members of the ARTISTdirect
team to enhance the Company’s internal reporting and procedures and to assist in
any way I can with the lender and investor issues.  My initial meeting is Monday
at 10:00 AM with Rene Rousselet and I will keep you informed on progress as it
occurs.

Sincerely,

/s/ Neil McCarthy

 

 

2


--------------------------------------------------------------------------------